Title: To James Madison from William Eustis, 24 February 1803 (Abstract)
From: Eustis, William
To: Madison, James


24 February 1803, Washington. Encloses recommendations for the appointment of Thomas Lovell, son of James Lovell, naval officer at Boston, as consul for the department of La Charente Inférieure. Adds his own opinion of Lovell’s fitness for the office.
 

   
   RC and enclosures (DNA: RG 59, LAR, 1801–9, filed under “Lovell”). RC 1 p. Docketed by Jefferson. For enclosures, see n. 1.



   
   The enclosures are James Lovell to Eustis, 12 Jan. 1803 (3 pp.), supporting his son’s request for the appointment and explaining that Capt. Benjamin Homans had brought news of the changed character of Thomas, from whom Lovell had been estranged since Thomas had made “very free and … very saucy” and “frenchified” comments about John Adams and French spoliations; and an undated statement from Homans (2 pp.) describing the region about La Rochelle, which was under the consulate of Bordeaux but was in need of a resident American to replace the French vice-consuls appointed by William Lee, and listing the qualifications and local connections of Thomas Lovell. Lovell was appointed consul at La Rochelle on 3 Mar. 1803 (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:447).


